Title: To George Washington from John Baylor, 7 June 1756
From: Baylor, John
To: Washington, George



Dear Sir
New Market June the 7th 1756

I should be guilty of the blackest Ingratitude did I not duly acknowledge the many Civilities I rec’d from you when in Winchester where I would often visit you far as it is were not my Presence at this Season of the year absolutely necessary on my Plantan. With great Reluctance I have heard that many of our Militia have deserted I shall pursue every necessary Step to have them apprehended & reconvey’d to you.
My Compts to all the Gentln Officers particularly Capt. Mercer whose Behaviour I was glad to find differ so widely from a Representation given them by some of our wise or rather wrong headed legislative Body. Proud I am to hear Majr Stevens answers the Char[acte]r I gave you of him & that he may persevere in his Assiduity will be very agreeable to Dear Sr Yr most Obedt &c.

J. Baylor

